UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 FOR THE QUARTERLY PERIOD ENDEDJune 30, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 FOR THE TRANSITION PERIOD FROM TO ALTAIR NANOTECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Canada 1-12497 33-1084375 (State or other jurisdiction (Commission File No.) (IRS Employer of incorporation) Identification No.) 204 Edison Way Reno, Nevada 89502 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(775) 856-2500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESxNO o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESoNO o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See the definitions of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filero Non-accelerated filero Accelerated filerx Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act):YES o NO x As of August 4, 2009 the registrant had 105,519,855 Common Shares outstanding. PART I - FINANCIAL INFORMATION Item 1. Financial Statements ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Expressed in thousands of United States Dollars, except shares and per share amounts) (Unaudited) June 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Restricted cash 1 - Accounts receivable, net Product inventories 98 Prepaid expenses and other current assets Total current assets Investment in available for sale securities Property, plant and equipment, net held and used Property, plant and equipment, net held and not used Patents, net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Trade accounts payable $ $ Accrued salaries and benefits Accrued warranty 36 36 Accrued liabilities Current portion of long-term debt Total current liabilities Long-term debt, less current portion 46 Stockholders' equity Common stock, no par value, unlimited shares authorized; 105,519,855 and 93,143,271 shares issued and outstanding at June 30, 2009 and December 31, 2008 Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Altair Nanotechnologies, Inc’s stockholders’ equity Noncontrolling interest in subsidiary Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to the unaudited condensed consolidated financial statements. 2 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Expressed in thousands of United States Dollars, except share and per share amounts) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenues Product sales $ 62 $ $ $ Less sales returns ) - ) - Commercial collaborations 67 Contracts and grants 51 63 Total net revenues (3 ) Operating expenses Cost of sales - product 21 79 Cost of sales - warranty and inventory reserves - ) - ) Research and development Sales and marketing Notes receivable extinguishment - - General and administrative Depreciation and amortization Total operating expenses Loss from operations ) Other income (expense) Interest expense ) Interest income 48 Realized loss on investment - - ) - Gain/(Loss) on foreign exchange 2 (1
